Case: 10-10680     Document: 00511708309         Page: 1     Date Filed: 12/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 28, 2011
                                     No. 10-10680
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FREDDIE EARL HAYES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:00-CR-47-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Freddie Earl Hayes appeals the district court’s judgment revoking his
term of supervised release and sentencing him to 18 months of imprisonment.
He argues that the district court plainly erred in considering punishment in
imposing his sentence. During the pendency of this appeal, Hayes completed his
sentence of imprisonment, and he has no further term of imprisonment or
supervised release to serve. The appeal is, therefore, moot. See Spencer v.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-10680   Document: 00511708309     Page: 2   Date Filed: 12/28/2011

                                No. 10-10680

Kemna, 523 U.S. 1, 7, 14 (1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th
Cir. 1987). Accordingly, the APPEAL IS DISMISSED.




                                      2